Exhibit 10.2
ENTERTAINMENT PROPERTIES TRUST
2007 EQUITY INCENTIVE PLAN
AS AMENDED AND RESTATED





--------------------------------------------------------------------------------



 



Table of Contents

              Page  
SECTION 1 INTRODUCTION
    1  
1.1 Establishment
    1  
1.2 Purpose
    1  
1.3 Duration
    1  
1.4 Plan Subject to Shareholder Approval
    1  
 
       
SECTION 2 DEFINITIONS
    1  
2.1 Definitions
    1  
2.2 General Interpretive Principles
    8  
 
       
SECTION 3 PLAN ADMINISTRATION
    8  
3.1 Composition of Committee
    8  
3.2 Authority of Committee
    8  
3.3 Committee Delegation
    9  
3.4 Determination Under the Plan
    9  
 
       
SECTION 4 SHARES SUBJECT TO THE PLAN
    9  
4.1 Number of Shares
    9  
4.2 Unused and Forfeited Shares
    10  
4.3 Adjustments in Authorized Shares
    10  
4.4 General Adjustment Rules
    10  
 
       
SECTION 5 PARTICIPATION
    11  
5.1 Basis of Grant
    11  
5.2 Types of Grants; Limits
    11  
5.3 Award Agreements
    11  
5.4 Restrictive Covenants
    11  
5.5 Maximum Annual Award
    11  
5.6 Additional Limits
    12  
 
       
SECTION 6 SHARE OPTIONS
    12  
6.1 Grant of Options
    12  
6.2 Option Agreements
    12  
6.3 Shareholder Privileges
    16  
 
       
SECTION 7 SHARE APPRECIATION RIGHTS
    16  
7.1 Grant of SARs
    16  
7.2 SAR Award Agreement
    16  
7.3 Exercise of Tandem SARs
    16  
7.4 Exercise of Freestanding SARs
    17  
7.5 Expiration of SARs
    17  
7.6 Payment of SAR Amount
    17  

i



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
SECTION 8 AWARDS OF RESTRICTED SHARE AND RESTRICTED SHARE UNITS
    17  
8.1 Restricted Share Awards Granted by Committee
    17  
8.2 Restricted Share Unit Awards Granted by Committee
    17  
8.3 Restrictions
    18  
8.4 Privileges of a Shareholder, Transferability
    18  
8.5 Enforcement of Restrictions
    18  
8.6 Termination of Service, Death, Disability, etc
    19  
 
       
SECTION 9 PERFORMANCE SHARES, PERFORMANCE UNITS, BONUS SHARES AND DEFERRED
SHARES
    19  
9.1 Awards Granted by Committee
    19  
9.2 Terms of Performance Shares or Performance Units
    19  
9.3 Bonus Shares
    19  
9.4 Deferred Shares
    19  
 
       
SECTION 10 PERFORMANCE AWARDS; SECTION 162(M) PROVISIONS
    20  
10.1 Terms of Performance Awards
    20  
10.2 Performance Goals
    20  
10.3 Adjustments
    21  
10.4 Other Restrictions
    22  
10.5 Section 162(m) Limitations
    22  
 
       
SECTION 11 REORGANIZATION, CHANGE IN CONTROL OR LIQUIDATION
    22  
 
       
SECTION 12 RIGHTS OF EMPLOYEES; PARTICIPANTS
    23  
12.1 Employment
    23  
12.2 Nontransferability
    23  
12.3 Permitted Transfers
    23  
 
       
SECTION 13 GENERAL RESTRICTIONS
    24  
13.1 Investment Representations
    24  
13.2 Compliance with Securities Laws
    24  
13.3 Share Restriction Agreement
    24  
 
       
SECTION 14 OTHER EMPLOYEE BENEFITS
    25  
 
       
SECTION 15 PLAN AMENDMENT, MODIFICATION AND TERMINATION
    25  
15.1 Amendment, Modification, and Termination
    25  
15.2 Adjustment Upon Certain Unusual or Nonrecurring Events
    25  
15.3 Awards Previously Granted
    25  
 
       
SECTION 16 WITHHOLDING
    25  
16.1 Withholding Requirement
    25  
16.2 Withholding with Shares
    25  

ii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
SECTION 17 NONEXCLUSIVITY OF THE PLAN
    26  
17.1 Nonexclusivity of the Plan
    26  
 
       
SECTION 18 REQUIREMENTS OF LAW
    26  
18.1 Requirements of Law
    26  
18.2 Code Section 409A
    26  
18.3 Rule 16b-3
    27  
18.4 Governing Law
    27  

iii



--------------------------------------------------------------------------------



 



ENTERTAINMENT PROPERTIES TRUST
2007 EQUITY INCENTIVE PLAN
SECTION 1
INTRODUCTION

1.1   Establishment. Entertainment Properties Trust, a Maryland real estate
investment trust (the “Company”), hereby establishes the Entertainment
Properties Trust 2007 Equity Incentive Plan (the “Plan”) for certain employees,
non-employee trustees and consultants of the Company.   1.2   Purpose. The
purpose of this Plan is to encourage employees of the Company and its affiliates
and subsidiaries, and non-employee trustees of the Company to acquire a
proprietary and vested interest in the growth and performance of the Company.
The Plan also is designed to assist the Company in attracting and retaining
employees, non-employee trustees and consultants by providing them with the
opportunity to participate in the success and profitability of the Company.  
1.3   Duration. The Plan shall commence on the Effective Date and shall remain
in effect, subject to the right of the Board to amend or terminate the Plan at
any time pursuant to Section 15 hereof, until all Shares subject to the Plan
shall have been issued, purchased or acquired according to the Plan’s
provisions. Unless the Plan shall be reapproved by the shareholders of the
Company and the Board renews the continuation of the Plan, no Awards shall be
issued pursuant to the Plan after the tenth (10th) anniversary of the Effective
Date.   1.4   Plan Subject to Shareholder Approval. Although the Plan is
effective on the Effective Date, the Plan’s continued existence is subject to
the Plan being approved by the Company’s shareholders within 12 months of the
Effective Date. Any Awards granted under the Plan after the Effective Date but
before the approval of the Plan by the Company’s shareholders will become null
and void if the Company’s shareholders do not approve this Plan within such
12-month period.

SECTION 2
DEFINITIONS

2.1   Definitions. The following terms shall have the meanings set forth below.

     “1933 Act” means the Securities Act of 1933.
     “1934 Act” means the Securities Exchange Act of 1934.
     “Affiliate” of the Company means any Person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by, or is under
common Control with the Company.

1



--------------------------------------------------------------------------------



 



     “Award” means a grant made under this Plan in any form, which may include
but is not limited to, Share Options, Restricted Shares, Restricted Shares
Units, Bonus Shares, Deferred Shares, Performance Shares, Share Appreciation
Rights and Performance Units.
     “Award Agreement” means a written agreement or instrument between the
Company and a Holder evidencing an Award.
     “Beneficiary” means the person, persons, trust or trusts which have been
designated by a Holder in his or her most recent written beneficiary designation
filed with the Company to receive the benefits specified under this Plan upon
the death of the Holder, or, if there is no designated beneficiary or surviving
designated beneficiary, then the Person or Persons entitled by will or the laws
of descent and distribution to receive such benefits.
     “Board” means the Board of Trustees of the Company.
     “Bonus Shares” means Shares that are awarded to a Participant without cost
and without restriction in recognition of past performance (whether determined
by reference to another employee benefit plan of the Company or otherwise) or as
an incentive to become an employee of the Company or a Subsidiary.
     “Cause” means, unless otherwise defined in an Award Agreement or otherwise
defined in a Participant’s employment agreement (in which case such definition
will apply) any of the following:

  (i)   Participant’s conviction of, plea of guilty to, or plea of nolo
contendere to a felony or other crime that involves fraud or dishonesty;    
(ii)   Any willful action or omission by a Participant which would constitute
grounds for immediate dismissal under the employment policies of the Company by
which Participant is employed, including intoxication with alcohol or illegal
drugs while on the premises of the Company, or violation of sexual harassment
laws or the internal sexual harassment policy of the Company by which
Participant is employed;     (iii)   Participant’s habitual neglect of duties,
including repeated absences from work without reasonable excuse; or     (iv)  
Participant’s willful and intentional material misconduct in the performance of
his duties that results in financial detriment to the Company;

    provided, however, that for purposes of clauses (ii), (iii) and (iv),
“Cause” shall not include any one or more of the following: bad judgment,
negligence or any act or omission believed by the Participant in good faith to
have been in or not opposed to the interest of the Company (without intent of
the Participant to gain, directly or indirectly, a profit to which the
Participant was not legally entitled). A Participant who agrees to resign from
his affiliation with the Company in lieu of being terminated for Cause may be
deemed, in the sole discretion of the Committee, to have been terminated for
Cause for purposes of this Plan.

2



--------------------------------------------------------------------------------



 



     “Change in Control” means the first to occur of the following events:

  (i)   Incumbent Trustees cease for any reason to constitute at least a
majority of the Board.     (ii)   Any “person” (as defined in Section 3(a)(9) of
the 1934 Act and as used in Sections 13(d)(3) and 14(d)(2) of the 1934 Act) or
“group” (within the contemplation of Section 13(d)(3) of the 1934 Act and
Rule 13d-5 thereunder) is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the 1934 Act) or controls the voting power, directly or
indirectly, of shares of the Company representing 25% or more of the Company
Voting Securities, other than (1) an acquisition of Company Voting Securities by
an underwriter pursuant to an offering of shares by the Company, (2) a
Non-Qualifying Transaction, or (3) an acquisition of Company Voting Securities
directly from the Company which is approved by a majority of the Incumbent
Trustees.     (iii)   A Business Combination, other than a Non-Qualifying
Transaction, is consummated.     (iv)   The shareholders of the Company approve
a plan of complete liquidation or dissolution of the Company.     (v)   The
acquisition of direct or indirect Control of the Company by any “person” or
“group.”     (vi)   Any transaction or series of transactions which results in
the Company being “closely held” within the meaning of the REIT provisions of
the Code, after any applicable grace period, and with respect to which the Board
has either waived or failed to enforce the “Excess Share” provisions of the
Company’s Amended and Restated Declaration of Trust.

     For purposes of this Change in Control definition:

  A.   “Company Voting Securities” shall mean the outstanding shares of the
Company eligible to vote in the election of trustees of the Company.     B.  
“Company 25% Shareholder” shall mean any “person” or “group” which beneficially
owns or has voting control of 25% or more of the Company Voting Securities.    
C.   “Business Combination” shall mean a merger, consolidation, acquisition,
sale of all or substantially all of the Company’s assets or properties,
statutory share exchange or similar transaction involving the Company or any of
its subsidiaries that requires the approval of the Company’s shareholders,
whether for the transaction itself or the issuance or exchange of securities in
the transaction.     D.   “Incumbent Trustees” shall mean (1) the trustees of
the Company as of the Effective Date or (2) any trustee elected subsequent to
the Effective Date whose

3



--------------------------------------------------------------------------------



 



      election or nomination was approved by a vote of at least two-thirds of
the Incumbent Trustees then on the Board (either by specific vote or approval of
a proxy statement of the Company in which such person is named as a nominee for
trustee).     E.   “Parent Corporation” shall mean the ultimate parent entity
that directly or indirectly has beneficial ownership or voting control of a
majority of the outstanding voting securities eligible to elect directors of a
Surviving Corporation.     F.   “Surviving Corporation” shall mean the entity
resulting from a Business Combination.     G.   “Non-Qualifying Transaction”
shall mean a Business Combination in which all of the following criteria are
met: (1) more than 50% of the total voting power of the Surviving Corporation
or, if applicable, the Parent Corporation, is represented by Company Voting
Securities that were outstanding immediately prior to the Business Combination
(or, if applicable, is represented by shares into which the Company Voting
Securities were converted pursuant to the Business Combination and held in
substantially the same proportion as the Company Voting Securities were held
immediately prior to the Business Combination), (2) no “person” or “group”
(other than a Company 25% Shareholder or any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation) would become the beneficial owner, directly or indirectly, of 25%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and no Company 25% Shareholder would
increase its percentage of such total voting power as a result of the
transaction, and (3) at least a majority of the members of the board of
directors or similar governing body of the Parent Corporation (or, if there is
no Parent Corporation, the Surviving Corporation) following the consummation of
the Business Combination were Incumbent Trustees at the time of the Board’s
approval of the Business Combination.

    Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because any “person” or “group” acquires beneficial ownership or
voting control of more than 25% of the Company Voting Securities as a result of
any acquisition of Company Voting Securities by the Company, but if after that
acquisition by the Company the “person” or “group” becomes the beneficial owner
or obtains voting control of any additional Company Voting Securities, a Change
in Control shall be deemed to occur unless otherwise exempted as set forth
above.

     “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time, and the rules and regulations promulgated thereunder.
     “Committee” means (i) the Board, or (ii) one or more committees of the
Board to whom the Board has delegated all or part of its authority under this
Plan. Initially, the Committee shall

4



--------------------------------------------------------------------------------



 



be the Compensation Committee of the Board which is delegated all of the Board’s
authority under this Plan as contemplated by clause (ii) above.
     “Company” means Entertainment Properties Trust, a Maryland real estate
investment trust, and any successor thereto.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a person,
whether through the ownership of voting securities, by contract or otherwise.
     “Covered Employee” means an Employee that meets the definition of “covered
employee” under Section 162(m)(3) of the Code.
     “Date of Grant” or “Grant Date” means, with respect to any Award, the date
as of which such Award is granted under the Plan.
     “Deferred Shares” means Shares that are awarded to a Participant on a
deferred basis pursuant to Section 9.4.
     “Disabled” or “Disability” means an individual (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months or
(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than 3 months under a
Company-sponsored accident and health plan. Notwithstanding the above, with
respect to an Incentive Share Option and the period of time following a
separation from service in which a Holder may exercise such Incentive Share
Option, “disabled” shall have the same meaning as defined in Code section
22(e)(3).
     “Effective Date” means April 2, 2007.
     “Eligible Employees” means all Employees (including officers and trustees
who are also Employees) of the Company or an Affiliate upon whose judgment,
initiative and efforts the Company depends, or will depend, for the successful
conduct of the Company’s business.
     “Employee” means a common law employee of the Company or an Affiliate.
     “Executive Officer” means (i) the president of the Company, any vice
president of the Company, including any vice president of the Company in charge
of a principal business unit, division or function (such as sales,
administration, or finance), any other officer who performs a policy making
function or any other person who performs similar policy making functions for
the Company, (ii) Executive Officers (as defined in part (i) of this definition)
of subsidiaries of the Company who perform policy making functions for the
Company, and (iii) any Person designated or identified by the Board as being an
Executive Officer for purposes of the 1933 Act or the 1934 Act, including any
Person designated or identified by the Board as being a Section 16 Person.

5



--------------------------------------------------------------------------------



 



     “Fair Market Value” means, as of any date, the value of a Share determined
in good faith, from time to time, by the Committee in its sole discretion, and
for this purpose the Committee may adopt such formulas as in its opinion shall
reflect the true fair market value of such Share from time to time and may rely
on such independent advice with respect to such fair market value as the
Committee shall deem appropriate. In the event that the Shares of the Company
are traded on a national securities exchange, the Committee may determine that
the Fair Market Value of the Share shall be based upon the closing price on the
trading day of the applicable date as reported in The Wall Street Journal and
consistently applied. If the securities exchange is closed on the applicable
date, the closing price on the next day the securities exchange is open will be
the Fair Market Value.
     “Freestanding SAR” means any SAR that is granted independently of any
Option.
     “Holder” means a Participant, Beneficiary or Permitted Transferee who is in
possession of an Award Agreement representing an Award that (i) in the case of a
Participant has been granted to such individual, (ii) in the case of a
Beneficiary has been transferred to such person under the laws of descent and
distribution, or (iii) in the case of a Permitted Transferee, has been
transferred to such person as permitted by the Committee, and, with respect to
all of the above cases (i), (ii) and (iii), such Award Agreement has not
expired, been canceled or terminated. “Incentive Share Option” means any Option
designated as such and granted in accordance with the requirements of
Section 422 of the Code.
     “Nonqualified Share Option” means any Option to purchase Shares that is not
an Incentive Share Option.
     “Option” means a right to purchase Shares at a stated price for a specified
period of time. Such definition includes both Nonqualified Share Options and
Incentive Share Options.
     “Option Agreement” or “Option Award Agreement” means a written agreement or
instrument between the Company and a Holder evidencing an Option.
     “Option Exercise Price” means the price at which Shares subject to an
Option may be purchased, determined in accordance with Section 6.2(b).
     “Optionee” shall have the meaning as set forth in Section 6.2. For the
avoidance of any doubt, in situations where the Option has been transferred to a
Permitted Transferee or passed to a Beneficiary in accordance with the laws of
descent and distribution, the Optionee will not be the same person as the Holder
of the Option.
     “Participant” means a Service Provider of the Company designated by the
Committee from time to time during the term of the Plan to receive one or more
Awards under the Plan.
     “Performance Award” means any Award that will be issued or granted, or
become vested or payable, as the case may be, upon the achievement of certain
performance goals (as described in Section 10) to a Participant pursuant to
Section 10.
     “Performance Period” means the period of time as specified by the Committee
during which any performance goals are to be measured.

6



--------------------------------------------------------------------------------



 



     “Performance Shares” means an Award made pursuant to Section 9 which
entitles a Holder to receive Shares, their cash equivalent, or a combination
thereof based on the achievement of performance targets during a Performance
Period.
     “Performance Units” means an Award made pursuant to Section 9 which
entitles a Holder to receive cash, Shares or a combination thereof based on the
achievement of performance goals during a Performance Period.
     “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the 1934 Act and used in Sections 13(d) and 14(d) thereof, including “group” as
defined in Section 13(d) thereof.
     “Plan” means the Entertainment Properties Trust 2007 Equity Incentive Plan,
as set forth in this instrument and as hereafter amended from time to time.
     “Restricted Shares” means Shares granted under Section 8 that are subject
those restrictions set forth therein and the Award Agreement.
     “Restricted Shares Unit” means an Award granted under Section 8 evidencing
the Holder’s right to receive a Share (or, at the Committee’s discretion, a cash
payment equal to the Fair Market Value of a Share) at some future date and that
is subject those restrictions set forth therein and the Award Agreement.
     “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act.
     “SAR” or “Share Appreciation Right” means an Award, granted either alone or
in connection with an Option, that is designated as a SAR pursuant to Section 7.
     “SAR Holder” shall have the meaning as set forth in Section 7.2.
     “Section 16 Person” means a Person who is subject to obligations under
Section 16 of the 1934 Act with respect to transactions involving equity
securities of the Company.
     “Service Provider” means an Eligible Employee, a non-employee trustee of
the Company or consultant of the Company.
     “Shares” means the shares of beneficial interest in the Company.
     “Subsidiary” means (i) in the case of an Incentive Share Option a
“subsidiary corporation,” whether now or hereafter existing, as defined in
section 424(f) of the Code, and (ii) in the case of any other type of Award, in
addition to a subsidiary corporation as defined in clause (i), a limited
liability company, partnership or other entity in which the Company controls
fifty percent (50%) or more of the voting power or equity interests.
     “Tandem SAR” means a SAR which is granted in connection with, or related
to, an Option, and which requires forfeiture of the right to purchase an equal
number of Shares under the related Option upon the exercise of such SAR; or
alternatively, which requires the cancellation of an equal amount of SARs upon
the purchase of the Shares subject to the Option.

7



--------------------------------------------------------------------------------



 



     “Vested Option” means any Option, or portion thereof, which is exercisable
by the Holder. Vested Options remain exercisable only for that period of time as
provided for under this Plan and any applicable Option Award Agreement. Once a
Vested Option is no longer exercisable after otherwise having been exercisable,
the Option shall become null and void.

2.2   General Interpretive Principles. (i) Words in the singular shall include
the plural and vice versa, and words of one gender shall include the other
gender, in each case, as the context requires; (ii) the terms “hereof,”
“herein,” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Plan and not to any particular provision
of this Plan, and references to Sections are references to the Sections of this
Plan unless otherwise specified; (iii) the word “including” and words of similar
import when used in this Plan shall mean “including, without limitation,” unless
otherwise specified; and (iv) any reference to any U.S. federal, state, or local
statute or law shall be deemed to also refer to all amendments or successor
provisions thereto, as well as all rules and regulations promulgated under such
statute or law, unless the context otherwise requires.

SECTION 3
PLAN ADMINISTRATION

3.1   Composition of Committee. The Plan shall be administered by the Committee.
To the extent the Board considers it desirable for transactions relating to
Awards to be eligible to qualify for an exemption under Rule 16b-3, the
Committee shall consist of two or more trustees of the Company, all of whom
qualify as “non-employee directors” within the meaning of Rule 16b-3. To the
extent the Board considers it desirable for compensation delivered pursuant to
Awards to be eligible to qualify for an exemption from the limit on tax
deductibility of compensation under section 162(m) of the Code, the Committee
shall consist of two or more trustees of the Company, all of whom shall qualify
as “outside directors” within the meaning of Code section 162(m).   3.2  
Authority of Committee. Subject to the terms of the Plan and applicable law, and
in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have full power and authority to:

  (a)   select the Service Providers to whom Awards may from time to time be
granted hereunder;     (b)   determine the type or types of Awards to be granted
to eligible Service Providers;     (c)   determine the number of Shares to be
covered by, or with respect to which payments, rights, or other matters are to
be calculated in connection with, Awards;     (d)   determine the terms and
conditions of any Award;     (e)   determine whether, and to what extent, and
under what circumstances Awards may be settled or exercised in cash, Shares,
other securities, other Awards or other property;

8



--------------------------------------------------------------------------------



 



  (f)   determine whether, and to what extent, and under what circumstance
Awards may be canceled, forfeited, or suspended and the method or methods by
which Awards may be settled, exercised, canceled, forfeited, or suspended;    
(g)   correct any defect, supply an omission, reconcile any inconsistency and
otherwise interpret and administer the Plan and any instrument or Award
Agreement relating to the Plan or any Award hereunder;     (h)   modify and
amend the Plan, establish, amend, suspend, or waive such rules, regulations and
procedures of the Plan, and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; and     (i)   make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan.

3.3   Committee Delegation. The Committee may delegate to any member of the
Board or committee of Board members such of its powers as it deems appropriate,
including the power to sub-delegate, except that, pursuant to such delegation or
sub-delegation, only a member of the Board (or a committee thereof) may grant
Awards from time to time to specified categories of Service Providers in amounts
and on terms to be specified by the Board or the Committee; provided that no
such grants shall be made other than by the Board or the Committee to
individuals who are then Section 16 Persons or other than by the Committee to
individuals who are then or are deemed likely to become a “covered employee”
within the meaning of Code section 162(m). A majority of the members of the
Committee may determine its actions and fix the time and place of its meetings.
  3.4   Determination Under the Plan. Unless otherwise expressly provided in the
Plan, all designations, determinations, adjustments, interpretations, and other
decisions under or with respect to the Plan, any Award or Award Agreement shall
be within the sole discretion of the Committee, may be made at any time and
shall be final, conclusive, and binding upon all persons, including the Company,
any Participant, any Holder, and any shareholder. No member of the Committee
shall be liable for any action, determination or interpretation made in good
faith, and all members of the Committee shall, in addition to their rights as
trustees, be fully protected by the Company with respect to any such action,
determination or interpretation.

SECTION 4
SHARES SUBJECT TO THE PLAN

4.1   Number of Shares. Subject to adjustment as provided in Section 4.3 and
subject to the maximum amount of Shares that may be granted to an individual in
a calendar year as set forth in Section 5.5, no more than a total of One Million
Nine Hundred and Fifty Thousand (1,950,000) Shares are authorized for issuance
under the Plan in accordance with the provisions of the Plan and subject to such
restrictions or other provisions as the Committee may from time to time deem
necessary. Any Shares issued hereunder may consist, in whole or in part, of
authorized and unissued shares or treasury shares. The Shares may be divided
among the various Plan components as the Committee shall

9



--------------------------------------------------------------------------------



 



    determine. Shares that are subject to an underlying Award and Shares that
are issued pursuant to the exercise of an Award shall be applied to reduce the
maximum number of Shares remaining available for use under the Plan. The Company
shall at all times during the term of the Plan and while any Awards are
outstanding retain as authorized and unissued Shares, or as treasury Shares, at
least the number of Shares from time to time required under the provisions of
the Plan, or otherwise assure itself of its ability to perform its obligations
hereunder.   4.2   Unused and Forfeited Shares. Any Shares that are subject to
an Award under this Plan that are not used because the terms and conditions of
the Award are not met, including any Shares that are subject to an Award that
expires or is terminated for any reason, or any Shares that are not used because
the Award is settled in cash, shall automatically become available for use under
the Plan. Notwithstanding the foregoing, any Shares used for full or partial
payment of the purchase price of the Shares with respect to which an Option is
exercised, and any Shares retained by the Company pursuant to Section 16.2 will
still be considered as having been granted for purposes of determining whether
the Share limitation provided for in Section 4.1 has been reached.   4.3  
Adjustments in Authorized Shares. If, without the receipt of consideration
therefore by the Company, the Company shall at any time increase or decrease the
number of its outstanding Shares or change in any way the rights and privileges
of such Shares such as, but not limited to, the payment of a share dividend or
any other distribution upon such Shares payable in Shares, or through a share
split, subdivision, consolidation, combination, reclassification or
recapitalization involving the Shares, such that an adjustment is necessary in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then in relation to the Shares
that are affected by one or more of the above events, the numbers, rights and
privileges of (i) the Shares as to which Awards may be granted under the Plan,
(ii) the exercise or purchase price of each outstanding Award, and (iii) the
Shares then included in each outstanding Award granted hereunder, shall be
increased, decreased or changed in like manner, as if the Shares underlying the
Award had been issued and outstanding, fully paid and non assessable at the time
of such occurrence. The manner in which Awards are adjusted pursuant to this
Section 4.3 is to be determined by the Board or the Committee; provided that all
adjustments must be determined by the Board or Committee in good faith, and must
be effectuated so as to preserve the value that any Participant has in
outstanding Awards as of the time of the event giving rise to any potential
dilution or enlargement of rights.   4.4   General Adjustment Rules.

  (a)   If any adjustment or substitution provided for in this Section 4 shall
result in the creation of a fractional Share under any Award, such fractional
Share shall be rounded to the nearest whole Share and fractional Shares shall
not be issued.     (b)   In the case of any such substitution or adjustment
affecting an Option or a SAR (including a Nonqualified Share Option) such
substitution or adjustments shall be made in a manner that is in accordance with
the substitution and assumption rules

10



--------------------------------------------------------------------------------



 



      set forth in Treasury Regulations 1.424-1 and the applicable guidance
relating to Code section 409A.

SECTION 5
PARTICIPATION

5.1   Basis of Grant. Participants in the Plan shall be those Service Providers,
who, in the judgment of the Committee, have performed, are performing, or during
the term of their incentive arrangement will perform, important services in the
management, operation and development of the Company, and significantly
contribute, or are expected to significantly contribute, to the achievement of
long-term corporate economic objectives.   5.2   Types of Grants; Limits.
Participants may be granted from time to time one or more Awards; provided,
however, that the grant of each such Award shall be separately approved by the
Committee or its designee, and receipt of one such Award shall not result in the
automatic receipt of any other Award. Written notice shall be given to such
Person, specifying the terms, conditions, right and duties related to such
Award. Under no circumstance shall Incentive Share Options be granted to
(i) non-employee trustees, or (ii) any person not permitted to receive Incentive
Share Options under the Code.   5.3   Award Agreements. Each Participant shall
enter into an Award Agreement(s) with the Company, in such form as the Committee
shall determine and which is consistent with the provisions of the Plan,
specifying such terms, conditions, rights and duties. Unless otherwise
explicitly stated in the Award Agreement, Awards shall be deemed to be granted
as of the date specified in the grant resolution of the Committee, which date
shall be the date of any related agreement(s) with the Participant. Unless
provided for in a particular Award Agreement that the terms of the Plan are
being superseded, in the event of any inconsistency between the provisions of
the Plan and any such Award Agreement(s) entered into hereunder, the provisions
of the Plan shall govern.   5.4   Restrictive Covenants. The Committee may, in
its sole and absolute discretion, place certain restrictive covenants in an
Award Agreement requiring the Participant to agree to refrain from certain
actions. Such Restrictive Covenants, if contained in the Award Agreement, will
be binding on the Participant.   5.5   Maximum Annual Award. The maximum number
of Shares with respect to which an Award or Awards may be granted to any
Participant in any one taxable year of the Company (the “Maximum Annual
Participant Award”) shall not exceed Seven Hundred Fifty Thousand (750,000)
Shares (subject to adjustment pursuant to Sections 4.3 and 4.4). If an Option is
in tandem with a SAR, such that the exercise of the Option or SAR with respect
to a Share cancels the tandem SAR or Option right, respectively, with respect to
each Share, the tandem Option and SAR rights with respect to each Share shall be
counted as covering but one Share for purposes of the Maximum Annual Participant
Award.

11



--------------------------------------------------------------------------------



 



5.6   Additional Limits. After April 13, 2009, awards of restricted shares,
restricted share units, bonus shares, performance shares, deferred shares and
performance units settled in shares available for issuance under the Plan will
be capped at 425,000 shares.

SECTION 6
SHARE OPTIONS

6.1   Grant of Options. A Participant may be granted one or more Options. The
Committee in its sole discretion shall designate whether an Option is an
Incentive Share Option or a Nonqualified Share Option. The Committee may grant
both an Incentive Share Option and a Nonqualified Share Option to the same
Participant at the same time or at different times. Incentive Share Options and
Nonqualified Share Options, whether granted at the same or different times,
shall be deemed to have been awarded in separate grants, shall be clearly
identified, and in no event shall the exercise of one Option affect the right to
exercise any other Option or affect the number of Shares for which any other
Option may be exercised.   6.2   Option Agreements. Each Option granted under
the Plan shall be evidenced by a written Option Award Agreement which shall be
entered into by the Company and the Participant to whom the Option is granted
(the “Optionee”), and which shall contain, or be subject to, the following terms
and conditions, as well as such other terms and conditions not inconsistent
therewith, as the Committee may consider appropriate in each case.

  (a)   Number of Shares. Each Option Award Agreement shall state that it covers
a specified number of Shares, as determined by the Committee. To the extent that
the aggregate Fair Market Value of Shares with respect to which Options
designated as Incentive Share Options are exercisable for the first time by any
Optionee during any calendar year exceeds $100,000 or, if different, the maximum
limitation in effect at the time of grant under section 422(d) of the Code, such
Options in excess of such limit shall be treated as Nonqualified Share Options.
The foregoing shall be applied by taking Options into account in the order in
which they were granted. For the purposes of the foregoing, the Fair Market
Value of any Share shall be determined as of the time the Option with respect to
such Share is granted. In the event the foregoing results in a portion of an
Option designated as an Incentive Share Option exceeding the $100,000
limitation, only such excess shall be treated as a Nonqualified Share Option.  
  (b)   Price. Each Option Award Agreement shall state the Option Exercise Price
at which each Share covered by an Option may be purchased. Such Option Exercise
Price shall be determined in each case by the Committee, but in no event shall
the Option Exercise Price for each Share covered by an Option be less than the
Fair Market Value of the Share on the Option’s Grant Date, as determined by the
Committee; provided, however, that the Option Exercise Price for each Share
covered by an Incentive Share Option granted to an Eligible Employee who then
owns Shares possessing more than 10% of the total combined voting power of all
classes of Shares of the Company or any parent or Subsidiary corporation of the

12



--------------------------------------------------------------------------------



 



      Company must be at least 110% of the Fair Market Value of the Share
subject to the Incentive Share Option on the Option’s Grant Date.     (c)  
Duration of Options. Each Option Award Agreement shall state the period of time,
determined by the Committee, within which the Option may be exercised by the
Holder (the “Option Period”). The Option Period must expire, in all cases, not
more than ten years from the Option’s Grant Date; provided, however, that the
Option Period of an Incentive Share Option granted to an Eligible Employee who
then owns Shares possessing more than 10% of the total combined voting power of
all classes of Shares of the Company must expire not more than five years from
the Option’s Grant Date. Each Option Award Agreement shall also state the
periods of time, if any, as determined by the Committee, when incremental
portions of each Option shall become exercisable. If any Option or portion
thereof is not exercised during its Option Period, such unexercised portion
shall be deemed to have been forfeited and have no further force or effect.    
(d)   Termination of Service, Death, Disability, etc. Each Option Agreement
shall state the period of time, if any, determined by the Committee, within
which the Vested Option may be exercised after an Optionee ceases to be a
Service Provider on account of the Participant’s death, Disability, voluntary
resignation, retirement, cessation as a trustee, or the Company having
terminated such Optionee’s employment with or without Cause. A termination of
service shall not occur if the Employee is on military leave, sick leave or
other bona fide leave of absence (such as temporary employment by the
government) if the period of such leave does not exceed six months, or if
longer, as long as the Employee’s right to reemployment with the Company or an
Affiliate is provided either by statute or by contract. A Participant’s
cessation as an Employee but continuation as a trustee of the Company will not
constitute a termination of service under the Plan. Unless an Option Agreement
provides otherwise, a Participant’s change in status between serving as an
employee and/or trustee will not be considered a termination of the Participant
serving as a Service Provider for purposes of any Option expiration period under
the Plan.     (e)   Transferability. Except as otherwise determined by the
Committee, Options shall not be transferable by the Optionee except by will or
pursuant to the laws of descent and distribution. Each Vested Option shall be
exercisable during the Optionee’s lifetime only by him or her, or in the event
of Disability or incapacity, by his or her guardian or legal representative.
Shares issuable pursuant to any Option shall be delivered only to or for the
account of the Optionee, or in the event of Disability or incapacity, to his or
her guardian or legal representative.     (f)   Exercise, Payments, etc.

  (i)   Unless otherwise provided in the Option Award Agreement, each Vested
Option may be exercised by delivery to the Corporate Secretary of the Company a
written notice specifying the number of Shares with respect to which such Option
is exercised and payment of the Option Exercise Price.

13



--------------------------------------------------------------------------------



 



      Such notice shall be in a form satisfactory to the Committee or its
designee and shall specify the particular Vested Option that is being exercised
and the number of Shares with respect to which the Vested Option is being
exercised. The exercise of the Vested Option shall be deemed effective upon
receipt of such notice by the Corporate Secretary and payment to the Company.
The purchase of such Shares shall take place at the principal offices of the
Company upon delivery of such notice, at which time the purchase price of the
Shares shall be paid in full by any of the methods or any combination of the
methods set forth in clause (ii) below.     (ii)   The Option Exercise Price may
be paid by any of the following methods:

  A.   Cash or certified bank check;     B.   By delivery to the Company Shares
then owned by the Holder, the Fair Market Value of which equals the purchase
price of the Shares purchased pursuant to the Vested Option, properly endorsed
for transfer to the Company; provided, however, that Shares used for this
purpose must have been held by the Holder for such minimum period of time as may
be established from time to time by the Committee; and provided further that the
Fair Market Value of any Shares delivered in payment of the purchase price upon
exercise of the Options shall be the Fair Market Value as of the exercise date,
which shall be the date of delivery of the Shares used as payment of the Option
Exercise Price;         In lieu of actually surrendering to the Company the
Shares then owned by the Holder, the Committee may, in its discretion permit the
Holder to submit to the Company a statement affirming ownership by the Holder of
such number of Shares and request that such Shares, although not actually
surrendered, be deemed to have been surrendered by the Holder as payment of the
exercise price;     C.   For any Holder other than an Executive Officer or
except as otherwise prohibited by the Committee, by payment through a broker in
accordance with procedures permitted by Regulation T of the Federal Reserve
Board; or     D.   To the extent the Option Award Agreement so provides, payment
of the Option Exercise Price for shares purchased pursuant to exercise of an
Option may be made in any other form that is consistent with applicable laws,
regulations and rules or any combination of the consideration provided in the
foregoing subsections (A), (B), and (C).

14



--------------------------------------------------------------------------------



 



  (iii)   The Company may not guarantee a third-party loan obtained by a Holder
to pay any portion of the entire Option Exercise Price of the Shares.

  (g)   Date of Grant. Unless otherwise specifically specified in the Option
Award Agreement, an option shall be considered as having been granted on the
date specified in the grant resolution of the Committee.     (h)   Withholding.

  (A)   Nonqualified Share Options. Upon any exercise of a Nonqualified Share
Option, the Optionee shall make appropriate arrangements with the Company to
provide for the minimum amount of additional withholding required by applicable
federal and state income tax and payroll laws, including payment of such taxes
through delivery of Shares or by withholding Shares to be issued under the
Option, as provided in Section 16 hereof.     (B)   Incentive Share Options. In
the event that an Optionee makes a disposition (as defined in Code section
424(c)) of any Shares acquired pursuant to the exercise of an Incentive Share
Option prior to the later of (i) the expiration of two years from the date on
which the Incentive Share Option was granted or (ii) the expiration of one year
from the date on which the Option was exercised, the Participant shall send
written notice to the Company at its principal office (Attention: Corporate
Secretary) of the date of such disposition, the number of shares disposed of,
the amount of proceeds received from such disposition, and any other information
relating to such disposition as the Company may reasonably request. The Optionee
shall, in the event of such a disposition, make appropriate arrangements with
the Company to provide for the amount of additional withholding, if any,
required by applicable Federal and state income tax laws.

  (i)   Adjustment of Options. Subject to the limitations set forth below and
those contained in Sections 4, 6 and 15, the Committee may make any adjustment
in the Option Exercise Price, the number of Shares subject to, or the terms of,
an outstanding Option and a subsequent granting of an Option by amendment or by
substitution of an outstanding Option. Such amendment, substitution, or re-grant
may result in terms and conditions (including Option Exercise Price, number of
Shares covered, vesting schedule or exercise period) that differ from the terms
and conditions of the original Option. The Committee may not, however, adversely
affect the rights of any Optionee to previously granted Options without the
consent of such Optionee. If such action is affected by the amendment, the
effective date of such amendment shall be the date of the original grant. Any
adjustment, modification, extension or renewal of an Option shall be effected
such that the Option is either exempt from, or is compliant with, Code section
409A.

15



--------------------------------------------------------------------------------



 



  (j)   No Option Repricing Without Shareholder Approval. In no event may the
Committee grant Options in replacement of Options previously granted under this
Plan or any other compensation plan of the Company, or may the Committee amend
outstanding Options (including amendments to adjust an Option price) unless such
replacement or adjustment (i) is subject to and approved by the Company’s
shareholders or (ii) would not be deemed to be a repricing under the rules of
the New York Stock Exchange.

6.3   Shareholder Privileges. No Holder shall have any rights as a shareholder
with respect to any Shares covered by an Option until the Holder becomes the
holder of record of such Shares, and no adjustments shall be made for dividends
or other distributions or other rights as to which there is a record date
preceding the date such Holder becomes the holder of record of such Shares,
except as provided in Section 4.

SECTION 7
SHARE APPRECIATION RIGHTS

7.1   Grant of SARs. Subject to the terms and conditions of this Plan, a SAR may
be granted to a Participant at any time and from time to time as shall be
determined by the Committee in its sole discretion. The Committee may grant
Freestanding SARs or Tandem SARs, or any combination thereof.

  (a)   Number of Shares. The Committee shall have complete discretion to
determine the number of SARs granted to any Participant, subject to the
limitations imposed in this Plan and by applicable law.     (b)   Exercise Price
and Other Terms. All SARs shall be granted with an exercise price no less than
the Fair Market Value of the underlying Shares on the SARs’ Date of Grant. The
Committee, subject to the provisions of this Plan, shall have complete
discretion to determine the terms and conditions of SARs granted under this
Plan. The exercise price per Share of Tandem SARs shall equal the exercise price
per Share of the related Option.

7.2   SAR Award Agreement. Each SAR granted under the Plan shall be evidenced by
a written SAR Award Agreement which shall be entered into by the Company and the
Participant to whom the SAR is granted (the “SAR Holder”), and which shall
specify the exercise price per share, the terms of the SAR, the conditions of
exercise, and such other terms and conditions as the Committee in its sole
discretion shall determine.

7.3   Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of
the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable. With respect to a Tandem SAR granted in connection with an
Incentive Share Option: (a) the Tandem SAR shall expire no later than the
expiration of the underlying Incentive Share Option; (b) the value of the payout
with respect to the Tandem SAR shall be for no more than one hundred percent
(100%) of the difference between the Exercise Price per Share of the underlying

16



--------------------------------------------------------------------------------



 



    Incentive Share Option and the Fair Market Value per Share of the Shares
subject to the underlying Incentive Share Option at the time the Tandem SAR is
exercised; and (c) the Tandem SAR shall be exercisable only when the Fair Market
Value per Share of the Shares subject to the Incentive Share Option exceeds the
per share Option Price per Share of the Incentive Share Option.   7.4   Exercise
of Freestanding SARs. Freestanding SARs shall be exercisable on such terms and
conditions as the Committee in its sole discretion shall determine; provided,
however, that no Freestanding SAR granted to a Section 16 Person shall be
exercisable until at least six (6) months after the Date of Grant or such
shorter period as may be permissible while maintaining compliance with
Rule 16b-3.

7.5   Expiration of SARs. Each SAR Award Agreement shall state the period of
time, if any, determined by the Committee, within which the SAR may be exercised
after a SAR Holder ceases to be a Service Provider on account of the
Participant’s death, Disability, voluntary resignation, cessation as a trustee,
or the Company having terminated such SAR Holder’s employment with or without
Cause. All Tandem SARs and Freestanding SARs must expire, in all cases, not more
than ten years from the date of grant. Unless otherwise specifically provided
for in the SAR Award agreement, a Tandem SAR granted under this Plan shall be
exercisable at such time or times and only to the extent that the related Option
is exercisable. The Tandem SAR shall terminate and no longer be exercisable upon
the termination or exercise of the related Options, except that Tandem SARs
granted with respect to less than the full number of shares covered by a related
Option shall not be reduced until the exercise or termination of the related
Option exceeds the number of Shares not covered by the SARs.

7.6   Payment of SAR Amount. Upon exercise of a SAR, a Holder shall be entitled
to receive payment from the Company in an amount determined by multiplying
(i) the positive difference between the Fair Market Value of a Share on the date
of exercise over the exercise price per Share by (ii) the number of Shares with
respect to which the SAR is exercised. The payment upon a SAR exercise may be in
whole Shares of equivalent value, cash, or a combination of whole Shares and
cash. Fractional Shares shall be rounded down to the nearest whole Share.

SECTION 8
AWARDS OF RESTRICTED SHARE AND RESTRICTED SHARE UNITS

8.1   Restricted Share Awards Granted by Committee. Coincident with or following
designation for participation in the Plan and subject to the terms and
provisions of the Plan, the Committee, at any time and from time to time, may
grant Restricted Shares to any Service Provider in such amounts as the Committee
shall determine.

8.2   Restricted Share Unit Awards Granted by Committee. Coincident with or
following designation for participation in the Plan and subject to the terms and
provisions of the Plan, the Committee may grant a Service Provider Restricted
Share Units in connection with or separate from a grant of Restricted Shares.
Upon the vesting of Restricted Share

17



--------------------------------------------------------------------------------



 



    Units, the Holder shall be entitled to receive the full value of the
Restricted Share Units payable in either Shares or cash.   8.3   Restrictions. A
Holder’s right to retain Restricted Shares or be paid with respect to Restricted
Share Units shall be subject to such restrictions, including him or her
continuing to perform as a Service Provider for a restriction period specified
by the Committee, or the attainment of specified performance goals and
objectives, as may be established by the Committee with respect to such Award.
The Committee may in its sole discretion require different periods of service or
different performance goals and objectives with respect to (i) different
Holders, (ii) different Restricted Shares or Restricted Share Unit Awards, or
(iii) separate, designated portions of the Shares constituting a Restricted
Share Award. Any grant of Restricted Shares or Restricted Share Units shall
contain terms such that the Award is either exempt from Code section 409A or
complies with such section.

8.4   Privileges of a Shareholder, Transferability. Unless otherwise provided in
the Award Agreement, a Participant shall have all voting, dividend, liquidation
and other rights with respect to Restricted Shares. The Committee may provide
that any dividends paid on Restricted Shares prior to such Shares becoming
vested shall be held in escrow by the Company and subject to the same
restrictions on transferability and forfeitability as the underlying Restricted
Shares. Any voting, dividend, liquidation or other rights shall accrue to the
benefit of a Holder only with respect to Restricted Shares held by, or for the
benefit of, the Holder on the record date of any such dividend or voting date. A
Participant’s right to sell, encumber or otherwise transfer such Restricted
Shares shall, in addition to the restrictions otherwise provided for in the
Award Agreement, be subject to the limitations of Section 12.2 hereof. The
Committee may determine that a Holder of Restricted Shares Units is entitled to
receive dividend equivalent payments on such units. If the Committee determines
that Restricted Shares Units shall receive dividend equivalent payments, such
feature will be specified in the applicable Award Agreement. Restricted Shares
Units shall not have any voting rights.

8.5   Enforcement of Restrictions. The Committee may in its sole discretion
require one or more of the following methods of enforcing the restrictions
referred to in Section 8.2 and 8.3:

  (a)   Holding the Restricted Shares in book entry form in the name of the
Participant until the applicable Vesting Date(s), at which time such Shares will
be delivered to the Participant;     (b)   Registering the Restricted Shares in
the name of the Participant and having the Participant deposit such Restricted
Shares, together with a share power endorsed in blank, with the Company;     (c)
  Placing a legend on the Share certificates, as applicable, referring to
restrictions;

18



--------------------------------------------------------------------------------



 



  (d)   Requiring that the Share certificates, duly endorsed, be held in the
custody of a third party nominee selected by the Company who will hold such
Restricted Shares on behalf of the Holder while the restrictions remain in
effect; or     (e)   Inserting a provision into the Restricted Shares Award
Agreement prohibiting assignment of such Award Agreement until the terms and
conditions or restrictions contained therein have been satisfied or released, as
applicable.

8.6   Termination of Service, Death, Disability, etc. Except as otherwise
provided in an Award Agreement or other agreement approved by the Committee to
which any Participant is a party, in the event of the death or Disability of a
Participant, all service period and other restrictions applicable to Restricted
Shares Awards then held by him or her shall lapse, and such Awards shall become
fully nonforfeitable. Subject to Section 11, in the event a Participant ceases
to be a Service Provider for any other reason, any Restricted Shares Awards as
to which the service period or other vesting conditions for have not been
satisfied shall be forfeited.

SECTION 9
PERFORMANCE SHARES, PERFORMANCE UNITS, BONUS SHARES AND DEFERRED SHARES

9.1   Awards Granted by Committee. Coincident with or following designation for
participation in the Plan, a Participant may be granted Performance Shares or
Performance Units.

9.2   Terms of Performance Shares or Performance Units. The Committee shall
establish maximum and minimum performance targets to be achieved during the
applicable Performance Period. Each grant of a Performance Share or Performance
Unit Award shall be subject to additional terms and conditions not inconsistent
with the provisions of the Plan. The Committee shall determine what, if any,
payment is due with respect to an Award and whether such payment shall be made
in cash, Shares or some combination.

9.3   Bonus Shares. Subject to the terms of the Plan, the Committee may grant
Bonus Shares to any Participant, in such amount and upon such terms and at any
time and from time to time as shall be determined by the Committee.

9.4   Deferred Shares. Subject to the terms and provisions of the Plan, Deferred
Shares may be granted to any Participant in such amounts and upon such terms,
and at any time and from time to time, as shall be determined by the Committee.
The Committee may impose such conditions or restrictions on any Deferred Shares
as it may deem advisable, including time-vesting restrictions and deferred
payment features. The Committee may cause the Company to establish a grantor
trust to hold Shares subject to Deferred Share Awards. Without limiting the
generality of the foregoing, the Committee may grant to any Participant, or
permit any Participant to elect to receive, Deferred Shares in lieu of or in
substitution for any other compensation (whether payable currently or on a
deferred basis, and whether payable under this Plan or otherwise) which such
Participant may be

19



--------------------------------------------------------------------------------



 



    eligible to receive from the Company or a Subsidiary. Any grant of Deferred
Shares shall comply with Section 409A of the Code.

SECTION 10
PERFORMANCE AWARDS; SECTION 162(M) PROVISIONS

10.1   Terms of Performance Awards. Except as provided in Section 11,
Performance Awards will be issued or granted, or become vested or payable, only
after the end of the relevant Performance Period. The performance goals to be
achieved for each Performance Period and the amount of the Award to be
distributed upon satisfaction of those performance goals shall be conclusively
determined by the Committee. When the Committee determines whether a performance
goal has been satisfied for any Performance Period, the Committee, where the
Committee deems appropriate, may make such determination using calculations
which alternatively include and exclude one, or more than one, “extraordinary
items” as determined under U.S. generally accepted accounting principles, and
the Committee may determine whether a performance goal has been satisfied for
any Performance Period taking into account the alternative which the Committee
deems appropriate under the circumstances. The Committee also may take into
account any other unusual or non-recurring items, including the charges or costs
associated with restructurings of the Company, discontinued operations, and the
cumulative effects of accounting changes and, further, may take into account any
unusual or non-recurring events affecting the Company, changes in applicable tax
laws or accounting principles or such other factors as the Committee may
determine reasonable and appropriate under the circumstances (including any
factors that could result in the Company’s paying non-deductible compensation to
an Employee or non-employee trustee).

10.2   Performance Goals. If an Award is subject to this Section 10, then the
lapsing of restrictions thereon, or the vesting thereof, and the distribution of
cash, Shares or other property pursuant thereto, as applicable, shall be subject
to the achievement of one or more objective performance goals established by the
Committee, which shall be based on the attainment of one or any combination of
the following metrics, and which may be established on an absolute or relative
basis for the Company as a whole or any of its subsidiaries, operating divisions
or other operating units:

  (a)   Earnings (either in the aggregate or on a per-Share basis);     (b)  
Growth or rate of growth in funds from operations (either in the aggregate or on
a per-Share basis);     (c)   Growth or rate of growth in earnings (either in
the aggregate or on a per-Share basis);     (d)   Net income or loss (either in
the aggregate or on a per-Share basis);     (e)   Cash available for
distribution per share;     (f)   Cash flow provided by operations, either in
the aggregate or on a per-Share basis;

20



--------------------------------------------------------------------------------



 



  (g)   Growth or rate of growth in cash flow (either in the aggregate or on a
per-Share basis);     (h)   Free cash flow (either in the aggregate or on a
per-Share basis);     (i)   Reductions in expense levels, determined either on a
Company-wide basis or in respect of any one or more business units;     (j)  
Operating cost management and employee productivity;     (k)   Return measures
(including on assets, equity or invested capital, whether at the shareholder
level , a subsidiary level or an operating unit or division level);     (l)  
Growth or rate of growth in return measures (including return on assets, equity
or invested capital);     (m)   Share price (including attainment of a specified
per-Share price during the Performance Period; growth measures and total
shareholder return or attainment by the Shares of a specified price for a
specified period of time);     (n)   Strategic business criteria, consisting of
one or more objectives based on meeting specified revenue, market share, market
penetration, geographic business expansion goals, objectively identified project
milestones, cost targets, and goals relating to acquisitions or divestitures;  
  (o)   EBITDA measures; and/or     (p)   Achievement of business or operational
goals such as market share and/or business development;

provided that applicable performance goals may be applied on a pre- or post-tax
basis; and provided further that the Committee may, when the applicable
performance goals are established, provide that the formula for such goals may
include or exclude items to measure specific objectives, such as losses from
discontinued operations, extraordinary gains or losses, the cumulative effect of
accounting changes, acquisitions or divestitures, foreign exchange impacts and
any unusual, nonrecurring gain or loss. In addition to the foregoing performance
goals, the performance goals shall also include any performance goals which are
set forth in a Company bonus or incentive plan, if any, which has been approved
by the Company’s shareholders, which are incorporated herein by reference. Such
performance goals shall be set by the Committee within the time period
prescribed by, and shall otherwise comply with the requirements of, Code section
162(m).

10.3   Adjustments. Notwithstanding any provision of the Plan other than
Section 4.3 or Section 11, with respect to any Award that is subject to this
Section 10, the Committee may not adjust upwards the amount payable pursuant to
such Award, nor may it waive the achievement of the applicable performance goals
except in the case of the death or Disability of the Participant.

21



--------------------------------------------------------------------------------



 



10.4   Other Restrictions. The Committee shall have the power to impose such
other restrictions on Awards subject to this Section 10 as it may deem necessary
or appropriate to insure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Code section
162(m)(4)(B).   10.5   Section 162(m) Limitations. Notwithstanding any other
provision of this Plan, if the Committee determines at the time any Award is
granted to a Participant that such Participant is, or is likely to be at the
time he or she recognizes income for federal income tax purposes in connection
with such Award, a Covered Employee, then the Committee may provide that this
Section 10 is applicable to such Award.

SECTION 11
REORGANIZATION, CHANGE IN CONTROL OR LIQUIDATION

11.1   Except as otherwise provided in an Award Agreement or other agreement
approved by the Committee to which any Participant is a party, in the event of a
Change in Control all Awards then outstanding shall become fully exercisable,
fully vested or fully payable, as the case may be, and all restrictions (other
than restrictions imposed by law) and conditions on all Awards then outstanding
shall be deemed satisfied as of the date of the Change in Control.   11.2   In
addition to the foregoing, in the event the Company undergoes a Change in
Control or in the event of a corporate merger, consolidation, major acquisition
of property (or stock), separation, reorganization or liquidation in which the
Company is a party and in which a Change in Control does not occur, the
Committee, or the board of directors of any corporation assuming the obligations
of the Company, shall have the full power and discretion to take any one or more
of the following actions:

  (a)   Without reducing the economic value of outstanding Awards, modify the
terms and conditions for the exercise of, or settlement of, outstanding Awards
granted hereunder;     (b)   Provide for the purchase by the Company of any
Award, upon the Participant’s request, for, with respect to an Option or SAR, an
amount of cash equal to the amount that could have been attained upon the
exercise of such Award or realization of the Participant’s rights had such Award
been currently exercisable, or, in the case of Restricted Shares or Restricted
Share Units, the Fair Market Value of such Shares or Units;     (c)   Provide
that Options or SARs granted hereunder must be exercised in connection with the
closing of such transactions, and that if not so exercised such Options or SARs
will expire;     (d)   Make such adjustment to any Award that is outstanding as
the Committee or Board deems appropriate to reflect such Change in Control or
corporate event; or     (e)   Cause any Award then outstanding to be assumed, or
new rights of equivalent economic value substituted therefore, by the acquiring
or surviving corporation.

22



--------------------------------------------------------------------------------



 



Any such determinations by the Committee may be made generally with respect to
all Participants, or may be made on a case-by-case basis with respect to
particular Participants. Notwithstanding the foregoing, any transaction
undertaken for the purpose of reincorporating the Company under the laws of
another jurisdiction, if such transaction does not materially affect the
beneficial ownership of the Company’s Shares, such transaction shall not
constitute a merger, consolidation, major acquisition of property for stock,
separation, reorganization, liquidation, or Change in Control.
SECTION 12
RIGHTS OF EMPLOYEES; PARTICIPANTS

12.1   Employment. Nothing contained in the Plan or in any Award granted under
the Plan shall confer upon any Participant any right with respect to the
continuation of his or her services as a Service Provider or interfere in any
way with the right of the Company, subject to the terms of any separate
employment or consulting agreement to the contrary, at any time to terminate
such services or to increase or decrease the compensation of the Participant
from the rate in existence at the time of the grant of an Award. Whether an
authorized leave of absence, or absence in military or government service, shall
constitute a termination of Participant’s services as a Service Provider shall
be determined by the Committee at the time.   12.2   Nontransferability. Except
as provided in Section 12.3, no right or interest of any Holder in an Award
granted pursuant to the Plan shall be assignable or transferable during the
lifetime of the Participant, either voluntarily or involuntarily, or be
subjected to any lien, directly or indirectly, by operation of law, or
otherwise, including execution, levy, garnishment, attachment, pledge or
bankruptcy. In the event of a Participant’s death, a Holder’s rights and
interests in all Awards shall, to the extent not otherwise prohibited hereunder,
be transferable by testamentary will or the laws of descent and distribution,
and payment of any amounts due under the Plan shall be made to, and exercise of
any Options or SARs may be made by, the Holder’s legal representatives, heirs or
legatees. If, in the opinion of the Committee, a person entitled to payments or
to exercise rights with respect to the Plan is disabled from caring for his or
her affairs because of a mental condition, physical condition or age, payment
due such person may be made to, and such rights shall be exercised by, such
person’s guardian, conservator, or other legal personal representative upon
furnishing the Committee with evidence satisfactory to the Committee of such
status. “Transfers” shall not be deemed to include transfers to the Company or
“cashless exercise” procedures with third parties who provide financing for the
purpose of (or who otherwise facilitate) the exercise of Awards consistent with
applicable laws and the authorization of the Committee.   12.3   Permitted
Transfers. Pursuant to conditions and procedures established by the Committee
from time to time, the Committee may permit Awards to be transferred to,
exercised by and paid to certain persons or entities related to a Participant,
including members of the Participant’s immediate family, charitable
institutions, or trusts or other entities whose beneficiaries or beneficial
owners are members of the Participant’s immediate family and/or charitable
institutions (a “Permitted Transferee”). In the case of initial Awards, at the
request of the Participant, the Committee may permit the naming of

23



--------------------------------------------------------------------------------



 



    the related person or entity as the Award recipient. Any permitted transfer
shall be subject to the condition that the Committee receive evidence
satisfactory to it that the transfer is being made for estate and/or tax
planning purposes on a gratuitous or donative basis and without consideration
(other than nominal consideration). Notwithstanding the foregoing, Incentive
Share Options shall only be transferable to the extent permitted in Section 422
of the Code, or such successor provision thereto, and the treasury regulations
thereunder.

SECTION 13
GENERAL RESTRICTIONS

13.1   Investment Representations. The Company may require any person to whom an
Option or other Award is granted, as a condition of exercising such Option or
receiving Shares under the Award, to give written assurances in substance and
form satisfactory to the Company and its counsel to the effect that such person
is acquiring the Shares subject to the Option or the Award for his or her own
account for investment and not with any present intention of selling or
otherwise distributing the same, and to such other effects as the Company deems
necessary or appropriate in order to comply with federal and applicable state
securities laws. Legends evidencing such restrictions may be placed on the
certificates evidencing the Shares.   13.2   Compliance with Securities Laws.

  (a)   Each Award shall be subject to the requirement that, if at any time
counsel to the Company shall determine that the listing, registration or
qualification of the Shares subject to such Award upon any securities exchange
or under any state or federal law, or the consent or approval of any
governmental or regulatory body, is necessary as a condition of, or in
connection with, the issuance or purchase of Shares thereunder, such Award may
not be accepted or exercised in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained on conditions acceptable to the Committee. Nothing herein shall be
deemed to require the Company to apply for or to obtain such listing,
registration or qualification.     (b)   Each Holder who is a trustee or an
Executive Officer is restricted from taking any action with respect to any Award
if such action would result in a (i) violation of Section 306 of the
Sarbanes-Oxley Act of 2002, and the regulations promulgated thereunder, whether
or not such law and regulations are applicable to the Company, or (ii) any
policies adopted by the Company restricting transactions in the Shares.

13.3   Share Restriction Agreement. The Committee may provide that Shares
issuable upon the exercise of an Option shall, under certain conditions, be
subject to restrictions whereby the Company has (i) a right of first refusal
with respect to such Shares, (ii) specific rights or limitations with respect to
the Participant’s ability to vote such Shares, or (iii) a right or obligation to
repurchase all or a portion of such Shares, which restrictions may survive a
Participant’s cessation or termination as a Service Provider.

24



--------------------------------------------------------------------------------



 



SECTION 14
OTHER EMPLOYEE BENEFITS
The amount of any compensation deemed to be received by a Participant as a
result of the exercise of an Option or the grant, payment or vesting of any
other Award shall not constitute “earnings” with respect to which any other
benefits of such Participant are determined, including benefits under (a) any
pension, profit sharing, life insurance or salary continuation plan or other
employee benefit plan of the Company or (b) any agreement between the Company
and the Participant, except as such plan or agreement shall otherwise expressly
provide.
SECTION 15
PLAN AMENDMENT, MODIFICATION AND TERMINATION

15.1   Amendment, Modification, and Termination. The Board may at any time
terminate, and from time to time may amend or modify, the Plan; provided,
however, that no amendment or modification may become effective without approval
of the amendment or modification by the shareholders if shareholder approval is
required to enable the Plan to satisfy any applicable statutory or regulatory
requirements, to comply with the requirements for listing on any exchange where
the Shares are listed, or if the Company, on the advice of counsel, determines
that shareholder approval is otherwise necessary or desirable.   15.2  
Adjustment Upon Certain Unusual or Nonrecurring Events. The Board may make
adjustments in the terms and conditions of Awards in recognition of unusual or
nonrecurring events (including the events described in Section 4.3) affecting
the Company or the financial statements of the Company or of changes in
applicable laws, regulations, or accounting principles, whenever the Board
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.   15.3   Awards Previously Granted. Notwithstanding any other
provision of the Plan to the contrary (but subject to a Holder’s employment
being terminated for Cause and Section 15.2), no termination, amendment or
modification of the Plan shall adversely affect in any material way any Award
previously granted under the Plan, without the written consent of the Holder of
such Award.

SECTION 16
WITHHOLDING

16.1   Withholding Requirement. The Company’s obligations to deliver Shares upon
the exercise of an Option, or upon the vesting of any other Award, shall be
subject to the Participant’s satisfaction of all applicable federal, state and
local income and other tax withholding requirements.   16.2   Withholding with
Shares. The Committee may, in its sole discretion, permit the Holder to pay all
minimum required amounts of tax withholding, or any part thereof, by electing to
transfer to the Company, or to have the Company withhold from the Shares
otherwise issuable to the Holder, Shares having a value not to exceed the
minimum amount

25



--------------------------------------------------------------------------------



 



    required to be withheld under federal, state or local law or such lesser
amount as may be elected by the Holder. The Committee may require that any
shares transferred to the Company have been held or owned by the Participant for
a minimum period of time. All elections shall be subject to the approval or
disapproval of the Committee. The value of Shares to be withheld shall be based
on the Fair Market Value of the Shares on the date that the amount of tax to be
withheld is to be determined (the “Tax Date”), as determined by the Committee.
Any such elections by Holder to have Shares withheld for this purpose will be
subject to the following restrictions:

  (a)   All elections must be made prior to the Tax Date;     (b)   All
elections shall be irrevocable; and     (c)   If the Participant is an officer
or director of the Company within the meaning of Section 16 of the 1934 Act
(“Section 16”), the Participant must satisfy the requirements of such Section 16
and any applicable rules thereunder with respect to the use of Shares to satisfy
such tax withholding obligation.

SECTION 17
NONEXCLUSIVITY OF THE PLAN

17.1   Nonexclusivity of the Plan. Neither the adoption of the Plan nor the
submission of the Plan to shareholders of the Company for approval shall be
construed as creating any limitations on the power or authority of the Board or
of the Committee to continue to maintain or adopt such other or additional
incentive or other compensation arrangements of whatever nature as the Board or
the Committee, as the case may be, may deem necessary or desirable, or to
preclude or limit the continuation of any other plan, practice or arrangement
for the payment of compensation or fringe benefits to employees or non- employee
trustees generally, or to any class or group of employees or non-employee
trustees, which the Company now has lawfully put into effect, including any
retirement, pension, savings and share purchase plan, insurance, death and
disability benefits and executive short-term incentive plans.

SECTION 18
REQUIREMENTS OF LAW

18.1   Requirements of Law. The issuance of Shares and the payment of cash
pursuant to the Plan shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or stock
exchanges as may be required. Notwithstanding any provision of the Plan or any
Award, Holders shall not be entitled to exercise or receive benefits under any
Award, and the Company shall not be obligated to deliver any Shares or other
benefits to a Holder, if such exercise, receipt of benefits or delivery would
constitute a violation by the Holder or the Company of any applicable law or
regulation.   18.2   Code Section 409A. This Plan is intended to meet or to be
exempt from the requirements of Section 409A of the Code, and shall be
administered, construed and interpreted in a manner that is in accordance with
and in furtherance of such intent. Any provision of this

26



--------------------------------------------------------------------------------



 



    Plan that would cause an Award to fail to satisfy Section 409A of the Code
or, if applicable, an exemption from the requirements of that Section, shall be
amended (in a manner that as closely as practicable achieves the original intent
of this Plan) to comply with Section 409A of the Code or any such exemption on a
timely basis, which may be made on a retroactive basis, in accordance with
regulations and other guidance issued under Section 409A of the Code.   18.3  
Rule 16b-3. Each transactions under the Plan is intended to comply with all
applicable conditions of Rule 16b-3 to the extent Rule 16b-3 reasonably may be
relevant or applicable to such transaction. To the extent any provision of the
Plan or any action by the Committee under the Plan fails to so comply, such
provision or action shall, without further action by any person, be deemed to be
automatically amended to the extent necessary to effect compliance with
Rule 16b-3; provided, however, that if such provision or action cannot be
amended to effect such compliance, such provision or action shall be deemed null
and void to the extent permitted by law and deemed advisable by the Committee.  
18.4   Governing Law. The Plan and all agreements hereunder shall be construed
in accordance with and governed by the laws of the state of Maryland without
giving effect to the principles of the conflict of laws to the contrary.

SUBJECT TO THE SHAREHOLDER APPROVAL REQUIREMENT NOTED BELOW, THIS ENTERTAINMENT
PROPERTIES TRUST 2007 EQUITY INCENTIVE PLAN HEREBY IS ADOPTED BY THE BOARD OF
TRUSTEES OF ENTERTAINMENT PROPERTIES TRUST THIS 13TH DAY OF APRIL, 2009.
THE PLAN SHALL BECOME EFFECTIVE ONLY IF APPROVED BY THE SHAREHOLDERS OF THE
COMPANY AND THE EFFECTIVE DATE OF THE PLAN SHALL BE SUCH DATE OF SHAREHOLDER
APPROVAL.

            ENTERTAINMENT PROPERTIES TRUST
      By:   /s/ David M. Brain         David M. Brain, President and Chief
Executive Officer             

27